Citation Nr: 0948837	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  02-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV)-related illness with acquired immune deficiency 
syndrome (AIDS).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2003, the Board remanded this case for additional 
development.  The case was returned to the Board, and in June 
2005 the Board denied the Veteran's claims.

In August 2005, the Board vacated the June 16, 2005, decision 
of the Board for failure to provide the Veteran with due 
process of law because a written request for a video 
conference hearing was received at the RO on June 1, 2005, 
but was not associated with the claims file until after the 
Board's June 2005 decision denying both issues on appeal.  In 
August 2005, the Board also remanded the Veteran's claims to 
the RO via the Appeals Management Center (AMC) for purposes 
of scheduling the veteran for a video conference hearing.

The Veteran, however, had already appealed the June 16, 2005, 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court) on July 29, 2005.  In January 2006, 
the Secretary of VA and the Veteran through counsel, filed a 
Joint Motion for Remand, urging the Court to take note that 
the Board's August 2005 orders were null and void because the 
Board was without jurisdiction to issue such orders, and the 
parties moved the Court to vacate the Board's June 16, 2005, 
decision so that the Board could consider the pending video 
conference hearing request.  By Order dated January 27, 2006, 
the Court granted the Joint Motion and remanded the matter to 
the Board for compliance with the instructions in the Joint 
Motion.  The case was then remanded by the Board so that a 
video conference hearing could be scheduled.  The Veteran was 
afforded a video conference hearing, and the case was 
returned to the Board for further appellate action.

In August 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file. 

The Board again denied the Veteran's claim in a November 2007 
decision.  An additional Joint Motion, with subsequent Court 
Order dated December 2008 remanded the Veteran's claim for 
service connection for HIV with AIDS to the Board based on 
the lack of a medical opinion concerning the Veteran's claim 
and for additional reasons and bases.  The Board has since 
obtained an medical opinion from an infectious disease 
specialist.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Board notes that the Veteran, through his attorney, 
submitted a release to obtain private medical records during 
June 2009.  Thus, the claim must be remanded in order to 
attempt to obtain such records.  The Board does not have 
authority to undertake initial development of these matters.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding medical 
records, to include those identified by 
the Veteran in a June 2009 VA Form 21-
4142.  Any attempt to obtain such records 
should be documented and associated with 
the claims file.  If the attempt to obtain 
the records needs additional information 
or more specific address, appellant and 
his representative should be notified to 
obtain additional records.  If for some 
reason records are not obtained, appellant 
and his representative should also be 
informed and offered a chance to obtain 
the records.  In any event, the claims 
file should contain documentation of all 
attempts made to obtain the records.

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



